Citation Nr: 1423770	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance (A&A), or on housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In March 2014, he testified at a Video Conference hearing before the undersigned; a transcript is included in the record.

The Veteran also claims entitlement to SMC for spousal aid and attendance.  However, the Board notes that the Veteran was already granted such benefit in a January 2002 rating decision, effective December 27, 2001.  As such, that matter is not on appeal.

Please note this appeal has been advanced on the docket of the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected disabilities are not shown to be of such nature and severity as to confine the Veteran to his home, render him permanently bedridden, or require regular aid and attendance.


CONCLUSION OF LAW

The criteria for establishing entitlement to SMC based on the need for regular aid and attendance, or on housebound status, are not met.  38 U.S.C.A. §§ 1114(l), 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.350(b), 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A January 2010 notice letter was sent prior to the August 2010 decision on appeal.  Further notice was provided in a subsequent November 2010 letter, followed by readjudication of the claim in a June 2012 statement of the case.  In addition, at the March 2014 hearing, the undersigned explained the criteria under the regulations pertaining to aid and attendance and housebound benefits and suggested submission of certain evidence required to substantiate the Veteran's claim; the Veteran indicated he understood and had knowledge of the issue on appeal.  Therefore, the Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged any notice was inadequate.
The Veteran's pertinent treatment records have been secured.  The RO arranged for a range of VA examinations in April 2010, January 2013, and September 2013, and an A&A examination in May 2012.  Together, these are adequate for rating purposes, as they provide sufficiently specific descriptions of the effect of the service-connected conditions on his daily functioning.  The Board finds the record contains adequate competent evidence to support a decision on the merits, and that no further development is required.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

If a veteran has a single service-connected disability rated as 100 percent disabling, he is entitled to compensation benefits at the "housebound" rate if he:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i).  The "permanently housebound" requirement is met when the veteran is substantially confined, as a direct result of service-connected disabilities, to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A higher level of compensation is payable to eligible veterans who, by reason of service-connected disability, require the regular aid and attendance of another person.  SMC at the A&A rate is warranted if the Veteran as a result of service connected disability has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to: inability of a claimant to dress or undress himself; to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a). 

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

The Veteran's service connected disabilities are: adjustment disorder, rated 50 percent; multiple sclerosis, rated 40 percent; neurogenic bladder, rated 40 percent; fecal incontinence, rated 30 percent; left knee cartilage removal, rated 20 percent; right upper extremity weakness and sensory loss, rated 20 percent; left upper extremity weakness and sensory loss, rated 20 percent; left knee degenerative joint disease, rated 10 percent; tinnitus, rated 10 percent; right lower extremity weakness and sensory loss, rated 10 percent; left lower extremity weakness, sensory loss, and gait ataxia, rated 10 percent; transient diplopia, rated 0 percent; sexual dysfunction, rated 0 percent, and bilateral optic atrophy, rated 0 percent.  While he does have some impairment of extremities and decreased visual acuity, nothing of record suggests, nor does the Veteran allege, that he suffers from loss of use of any extremities, or that he is blind in both eyes, or so nearly blind as to have 5/200 visual acuity or less.  He testified that he was able to walk, although he uses a cane (and a wheelchair for "a long distance.").  See March 2014 hearing transcript at 2-3.

With respect to the lesser included claim for housebound status, the Veteran does not have any single disability rated at 100 percent, and therefore does not meet the schedular requirements for SMC based on housebound status.  38 U.S.C. § 1114(s).  In addition, the evidence does not show, and the Veteran does not suggest that he is "permanently housebound."  Again, the Veteran testified that while he uses a cane and, at times, a wheelchair if otherwise he would be required to walk a long distance, he testified that he had a van in which he traveled outside the home.  Further, he is clearly not confined to his dwelling and the immediate premises as he was able to attend the March 2014 hearing at the RO.

Consequently, what the Veteran must show to substantiate his claim is that his disabilities either render him bedridden, or so helpless as to require regular aid and attendance.  In a January 2010 letter, the Veteran indicated his condition was worsening, and he required help preparing meals, cleaning, shopping, and managing his medication, among other daily activities.  A March 2010 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance indicated the Veteran was not bedridden, and did not need help with baths or hygiene.  It also notes that he does not need nursing care, but indicated he had problems handling his own finances (due to a poor memory).  The examiner also reports the Veteran is capable of feeding himself, but needed help preparing meals.  He was not acutely ill, could do all tasks (albeit slowly due to coordination problems), and could leave the house, though he required a cane to ambulate safely.  The doctor also noted frequent urinary urgency, but no incontinence.

In an April 2010 statement, the Veteran stated he could not keep up the care for his wife.  An April 2010 VA examination report notes the Veteran's multiple sclerosis (MS) has a mild effect on feeding, bathing, dressing, toileting, and grooming; his diplopia had no effect on his activities of daily living (ADL); his bowel disability had no effect on feeding, a mild effect on bathing, dressing, and grooming, and a moderate effect on toileting.  The Veteran reported at the time that he was able to go shopping and to church by himself, do the laundry along with his wife, and that they occasionally went out and visited friends or dined.  However, he indicated that such activities were difficult, and again claimed he needs help preparing meals, cleaning, shopping, doing laundry, and managing his multiple medications.

In a June 2010 letter, the Veteran stated he didn't like to fix meals, change beds, or do other everyday tasks, and needs someone to help, as it was becoming harder to manage his household.  A July 2010 opinion from his neurologist states it is "vitally important" that the Veteran have assistance for 12 hours a day with his wife, but does not address whether he requires aid and attendance.  

An October 2010 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance notes the Veteran can feed himself, and does not need help preparing meals, bathing, or maintaining hygiene.  It also notes that he does not require nursing home care, but indicated he needs help managing his multiple medications.  He was found competent to manage his own finances.  Finally, it indicates the Veteran can leave home as needed.

A November 2010 statement from a friend indicated the Veteran needs a cane to walk in public (and at times in his home) and that he has a daily struggle with chores.  In a December 2010 letter, the Veteran reports he has forgotten to pay bills in the past, as well as phone numbers and directions.  A May 2011 VA treatment record notes the Veteran could bathe and dress himself, but needed help with complex meal preparation.  The doctor indicated the Veteran could use assistance with bill payment, as his MS had caused cognitive problems which led to forgetting to pay certain bills.

On May 2012 VA aid and attendance examination, the Veteran reported he had driven himself.  From his testimony, the Veteran was able to drive himself and his wife places (e.g., the hospital and to doctor appointments).  The examiner noted that he was competent to handle his finances, was not bedridden or hospitalized, had some moderate short-term memory loss, could perform all self-care functions, and had some lower extremity weakness, though weight-bearing was normal.  In addition, the Veteran could walk alone, though he needed a cane to do so.  The examiner opined it is less likely than not that his nature and severity of his service-connected disabilities merits SMC based on regular need for aid and attendance, citing to the fact that the Veteran was independent with his ADLs, and without mental health debility.  

A September 2012 private record indicates the Veteran self-catheterizes at home.  In October 2012, the Veteran reported while receiving VA treatment that he was feeling better, and felt able to continue living with his wife at home for a while longer.  On January 2013 VA examination, the Veteran showed lower extremity weakness, which the examiner noted limited his standing and walking.  Several VA treatment records dated since March 2013 indicate the Veteran needs no help bathing, dressing, toileting, transferring, or feeding himself, or with continence.  An evaluation of his functioning yielded a full score, indicating he was fully independent.  On September 2013 VA neurological examination, the Veteran was found able to dress, toilet, bathe, groom, medicate appropriately, and prepare meals without assistance.  He was not bedridden, and the examiner indicated he did not require regular aid and attendance.

Initially, the Board notes that nothing of record suggests, nor does the Veteran allege, that he is bedridden due to service-connected disabilities.  Furthermore, nothing of record indicates that he is unable to feed, dress, or groom himself.  The evidence seems fairly consistent in showing that, while not without difficulty, he is fairly independent in his ADLs.  Similarly, while the record suggests he has some urinary and bowel problems, although he self-catheterizes, nothing suggests he is unable to attend to the "wants of nature;".  The Veteran has consistently been well-groomed; there is no evidence suggesting he requires frequent adjustment of special prosthetics or orthopedic appliances that cannot be done without aid.  There is no medical evidence showing physical or mental incapacity requiring regular care to protect him from the hazards or dangers incident to his daily environment.  Notably, the May 2012 VA examiner opined that he does not require regular aid and attendance, and cited to clinical data as support.  Her findings are supported by other clinical evidence of record which indicates he is able to perform tasks, albeit slowly, including a subsequent September 2013 VA examination report (that came to the same conclusion regarding A&A).  While the Board acknowledges the note from his VA neurologist indicating he could benefit from assistance with bill payment, it does not directly indicate the Veteran is incapable of performing self-care tasks; on the contrary, the treatment note indicates the Veteran is fully capable of bathing and dressing himself, as well as preparing meals (noting only that he would need help preparing "complex" meals).  

In summation, while the evidence shows that the Veteran does have some impairment of certain functions, the preponderance of the evidence is against a finding that he is housebound or so helpless that he requires regular aid and attendance.  Therefore, the benefit of the doubt rule is not for consideration, and the claim must be denied.  


ORDER

Entitlement to SMC based on regular need for aid and attendance, or on housebound status, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


